Citation Nr: 1108523	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-48 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than October 27, 2009 for the award of a 10 percent rating for right shoulder scar.

2.  Entitlement to a rating greater than 20 percent for service-connected thoracolumbar spine disability for the time period from June 26, 2007 to October 26, 2009.

3.  Entitlement to an effective date to July 28, 1999 for a compensable rating for thoracic spine disability.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

5.  Entitlement to an effective date earlier than August 17, 2009 for the award of service connection for erectile dysfunction.

6.  Entitlement to an effective date earlier than August 17, 2009 for the award of special monthly compensation (SMC) based on loss of use of a creative organ.
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In November 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the Atlanta RO.  The hearing transcript is associated with the claims folder. 

The claims of entitlement to TDIU, entitlement to an effective date earlier than August 17, 2009 for the award of service connection for erectile dysfunction, and entitlement to an effective date earlier than August 17, 2009 for the award of SMC based on loss of use of a creative organ are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  An unappealed April 2008 RO rating decision denied an evaluation greater than 20 percent for "rotator cuff tear, degenerative disease, right shoulder status post rotator cuff repair 2004 residual scar."

2.  An October 27, 2009 VA Compensation and Pension (C&P) examination report, which first noted a painful right shoulder scar, constituted an informal claim for an increased rating for right shoulder scar; there are no prior formal or informal communications prior to this time which may be accepted as a claim for an increased rating.

3.  An increase in disability resulting for service-connected right shoulder scar is not factually ascertainable as occurring within one year from the date of the informal increased rating claim received on October 27, 2009.

4.  An unappealed April 2000 RO rating decision granted service connection for degenerative changes of the thoracic spine and assigned an initial noncompensable rating.

5.  Following the final April 2000 RO rating decision, the Veteran next filed an increased rating for thoracolumbar spine disability in June 2007; the credible lay and medical evidence pertaining to this application demonstrated that increased severity of thoracolumbar spine disability did not occur until October 27, 2009.


CONCLUSIONS OF LAW

1.  The RO's April 2008 rating decision, that denied an increased rating for right shoulder scar, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  The criteria for an effective date earlier than October 27, 2009 for the award of a compensable rating for right shoulder scar have not been met.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.155, 3.157, 3.400(o)(2) (2010).

3.  The RO's April 2000 rating decision, that denied a compensable rating for degenerative changes of the thoracic spine, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

4.  The criteria for an effective date to July 28, 1999 for a compensable rating for thoracic spine disability have not been met.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.155, 3.157, 3.400(o)(2) (2010).

5.  The criteria for an effective date prior to October 27, 2009 for the award of a 40 percent rating for thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.155, 3.157, 3.400(o)(2), 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement (NOD) and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  In essence, the following sequence is required: There must be a decision by the RO, the Veteran must express timely disagreement with the decision (NOD), VA must respond by explaining the basis for the decision to the Veteran (SOC), and finally the Veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

The record is clear that the Veteran has properly appealed to the Board issues of entitlement to an effective date earlier than October 27, 2009 for the award of a 10 percent rating for right shoulder scar, and entitlement to TDIU.  The Veteran testified to these issues before the Board in November 2010.

A closer inspection of the record discloses that, in February 2010, the RO issued a rating decision which awarded service connection for erectile dysfunction as well as entitlement to SMC based on loss of use of a creative organ effective February 12, 2010.  In March 2010, the Veteran filed a timely NOD with respect to effective date of awards assigned for these benefits.  He specifically requested an effective date of September 1, 2009, but noted that his erectile dysfunction had been present for "several years."

In a rating decision dated September 2010, the RO awarded effective dates of August 17, 2009 for the award of service connection for erectile dysfunction as well as the award of SMC based on loss of use of a creative organ effective.  The RO noted that this constituted a "partial grant" on appeal, and that they would be issuing an SOC.

Thereafter, information contained on the VA's Case Locator System (VACOLS) includes an RO notation that the Veteran withdrew these claims from appeal on September 24, 2010.  The only information of record received on this date refers to a VA Form 9 filing which made no mention of erectile dysfunction or SMC benefits.  As these issues were never addressed in an SOC, the Veteran's indication in Box 9B that he was limiting his appeal to the issue of right shoulder scar disability does not constitute a withdrawal of the NOD for the erectile and SMC issues.

These issues will be addressed in the remand following this decision.  The Veteran may withdraw these claims (in writing) if he so wishes.

The record also discloses that, in April 2008, the RO issued a rating decision increasing from 10 percent to 20 percent the disability ratings for service-connected lumbar spine disability and left shoulder disability.  The RO also continued a noncompensable rating for service-connected thoracic spine.

In June 2008, the Veteran timely filed an NOD to the disability ratings pertaining to the lumbar spine and left shoulder disability.  The RO issued an SOC on these issues in March 2009, and the Veteran submitted a VA Form 9 in August 2009.  The RO accepted this document as a timely filed appeal by issuing a supplemental SOC on these issues in September 2009.  See generally Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

In November 2009, the RO issued a rating decision awarding a 40 percent rating for lumbar spine disability effective October 27, 2009.  This constituted a partial grant of the benefit sought on appeal, as the award was less than the maximum rating and did not extend to the date of filing of claim.  See AB v. Brown, 6 Vet. App. 35 (1993).

On December 3, 2009, the Veteran submitted an FL 21-27 Appeal Status Election Form wherein he checked a box indicating that he did not wish to pursue his appeal any further.  An annotation by the RO in the bottom right hand corner indicates that the issues pertained to the back and left shoulder. 

On December 8, 2009, the Veteran submitted an additional document arguing that his 40 percent rating awarded in November 2009 was based, in part, on degenerative changes of the thoracic spine which had been present since July 28, 1999.  He asked for retroactive 40 percent benefits to this date.

The Board notes that, prior to September 26, 2003, VA separately evaluated limitation of motion pertaining to the thoracic (dorsal) and lumbar spine.  See generally 38 C.F.R. § 4.71a, Diagnostic Codes 5291, 5292 (2002).  However, since September 26, 2003, VA has rated the thoracolumbar spine as one spinal segment for rating purposes.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 6.

In an SOC dated February 2010, the RO determined that the Veteran raised two separate theories of compensation by arguing that he should be awarded a compensable rating for thoracic spine disability the day following his discharge from service, or alternatively, that he should be awarded a 40 percent rating effective to June 26, 2007 which is the date he filed a claim for an increased rating which ultimately resulted in a 40 percent award effective October 27, 2009. 

The Board notes that VA has a duty to give a sympathetic reading to a veteran's filings to determine all claims for recovery supported by a liberal construction of allegations.  See generally Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); see also Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006).  In light of these principles (and the complex criteria pertaining to increased ratings and effective dates of awards), the Board agrees with the RO that the Veteran has raised two separate claims, which will be phrased 1) entitlement to a rating greater than 20 percent for service-connected thoracolumbar spine disability for the time period from June 26, 2007 to October 26, 2009 and 2) entitlement to an effective date to July 28, 1999 for a compensable rating for thoracic spine disability.  

The Board also agrees with the RO that the Veteran has withdrawn his appeal seeking a rating greater than 40 percent for thoracolumbar spine disability since October 27, 2009.

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).

If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Generally, the effective date of an award based on a claim for increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The implementing regulation specifies than an effective date of an award based upon a claim for increased disability rating "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

An increase in disability compensation may be granted from the earliest date on which it is factually ascertainable that an increase in disability occurred if the claim for an increase is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When the increase in disability occurred prior to one year from the date of filing, an effective date of award cannot be awarded prior to the date of the application.  Harper v. Brown, 10 Vet. App. 125, 126-27 (1997); 38 C.F.R. § 3.400(o)(2); VAOPGCPREC 12-98 (Sept. 23, 1998).

The term "application," while not defined in the statute, is broadly construed by regulation to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Where a formal claim has already been allowed, certain submissions will be accepted as an informal claim such as a report of examination or hospitalization by the VA.  38 C.F.R. §§ 3.157(b)(1)-(b)(3).  

Furthermore, any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim provided that such informal claim identify the benefit being sought.  38 C.F.R. § 3.155(a).  See Brannon v. West, 12 Vet. App. 32, 34 (1998).

In determining the effective date of award, the Board is required to look to all communications in the file which may be construed as a formal or an informal claim and, then, to all other evidence in the record to determine the "earliest date of which," within the year prior to the claim, the increase in disability was ascertainable.  Quarles v. Derwinski, 3. Vet. App. 129, 134 (1992).

A final decision is generally not subject to revision on the same factual basis.  38 C.F.R. § 3.104(a).  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

In Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the Court held that when a rating decision is final, only a request for a revision premised on CUE could result in the assignment of earlier effective date.  A freestanding claim for an earlier effective date, once the appeal becomes final, attempts to vitiate the rule of finality.

Under the "implicit denial" rule, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus, finally adjudicated even if VA did not expressly address that claim in its decision.  See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  When a RO decision "discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not 'specifically' deny that claim."  Ingram v. Nicholson, 21 Vet. App. 232, 255 (2007).  The implicit denial rule applies where a VA decision provides an appellant with reasonable notice that his claim for benefits was denied.  Adams v. Shinseki, 568 F.3d 956, 964 (Fed. Cir. 2009).

Right shoulder scar

The Veteran claims entitlement to a 10 percent rating for right shoulder scar effective to August 2004, the date he underwent right shoulder surgery which resulted in a painful scar with keloid formation.

The facts of this issue may be briefly summarized:  An April 2000 RO rating decision awarded service connection for right shoulder disability with degenerative joint disease, status post rotator cuff tear, and assigned an initial 20 percent rating effective to July 28, 1999.  The Veteran was notified of this decision, and his appellate rights, by letter dated May 2000.  As the Veteran did not appeal that decision, it became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.

In pertinent part, the record next reflects that the Veteran underwent right shoulder open rotator cuff repair in August 2004.  He filed a claim for an increased rating later that month.  A February 2005 RO rating decision assigned a temporary 100 percent convalescence rating effective August 23, 2004, and assigned a 40 percent rating effective October 1, 2004.  The Veteran was notified of this decision, and his appellate rights, by letter dated February 23, 2005.  

As the Veteran did not appeal that decision, it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.

The record next reflects that the Veteran filed a claim for an increased rating for right shoulder disability in June 2007.  Following a December 2007 VA examination which included an evaluation for right shoulder scar, the RO issued a rating decision in April 2008 which denied an evaluation greater than 20 percent for "rotator cuff tear, degenerative disease, right shoulder status post rotator cuff repair 2004 residual scar."  The rating decision itself included the following discussion of the residual surgical scar:

The VA Examination dated November 28, 2007 reveals you have findings of an elevated scar at the right shoulder measuring about 8 cm by 0.5 cm with hypopigmentation of less than six square inches and abnormal texture of less than six square inches.  There is no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, Keloid formation, and hyperpigmentation...

The Veteran was notified of this decision, and his appellate rights, by letter dated April 22, 2008.  A copy of the rating decision was attached.  

As the Veteran did not appeal this decision, it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.

Notably, the RO's April 2008 rating decision cannot be revisited absent a CUE claim which the Veteran has not raised.  Rudd, 20 Vet. App. at 300.  The Board also observes that this did not specify the rating criteria applicable to scars, but clearly considered scarring characteristics in denying an increased rating.  As such, the analysis and notice provided by the RO, at the very least, provided implicit if not explicit notice that a separate rating for right shoulder scar had been denied.

The record next reflects that the Veteran filed a claim for an increased, compensable rating for right shoulder scar on February 22, 2010.  The RO initially denied this claim in a February 2010 rating decision.  However, following review of a VA examination report dated October 27, 2009, a March 2010 rating decision awarded a 10 percent rating for painful right shoulder scar effective October 27, 2009.  The Veteran has appealed the effective date of award assigned by the RO.

The Board has reviewed the Veteran's statements of record between the last final denial in April 2008 and the effective date of award assigned, October 27, 2009.  None of his allegations and assertions can be reasonably construed as raising a claim for an increased rating for right shoulder scar prior to October 27, 2009.  Thus, there is no basis for an earlier effective date of award pursuant to the provisions of 38 C.F.R. § 3.155.

Furthermore, the Board has carefully reviewed the Veteran's VA treatment records and examination reports which also fail to demonstrate any lay or medical evidence suggesting a worsening of right shoulder scar disability between April 2008 and October 27, 2009.  Thus, there is no basis for an earlier effective date of award pursuant to the provisions of 38 C.F.R. § 3.157.

Finally, the Board has specifically considered the Veteran's allegations regarding the onset of his right scar symptomatology.  The Veteran has argued that his scarring characteristics, which include pain and disfigurement, have "changed very little in character" since the surgery in 2004.  He is certainly competent to describe these scarring characteristics.  38 C.F.R. § 3.159(a). 

However, according to these allegations, the current scar symptoms supporting a compensable rating have been present prior to the one year period of the informal claim received on October 27, 2009.  The Veteran's allegations, if true, would negate the possibility of an earlier rating under 38 C.F.R. § 3.400(o)(2) as a matter of law.  See Harper, 10 Vet. App. at 126-27.

Regardless, the Board finds no credible lay or medical evidence demonstrating that an increase in disability resulting from the Veteran's right shoulder scar occurred within one year from the date of the informal increased rating claim received on October 27, 2009.  The Veteran's allegations have been considered, but he alleges that his scarring symptoms were present prior to the one year period of the informal claim received on October 27, 2009.

In sum, the preponderance of the evidence is against an effective date earlier than October 27, 2009 for the award of increased compensation for right shoulder scar, and the benefit-of- the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Thoracolumbar spine

The Veteran alleges that he is entitled to a compensable rating for degenerative changes of the thoracic spine effective to his date of discharge from service.  He argues that those thoracic spine symptoms which led to a 40 percent rating for thoracolumbar spine disability effective October 27, 2009, have been present since his discharge from service.

The Board notes that the criteria for rating disabilities of the spine were amended on two occasions since service connection for thoracolumbar spine disability has been in effect.  

An April 2000 RO rating decision awarded service connection for degenerative changes of the thoracic spine, and assigned an initial noncompensable rating under DC 5010 effective July 28, 1999.  The RO also granted service connection for lumbosacral sprain, and assigned a 10 percent initial rating under DC 5295 effective July 28, 1999.  The Veteran was notified of this decision, and his appellate rights, by letter dated May 2000.  As the Veteran did not appeal that decision, that decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.

Again, the Board observes that the RO's May 2000 rating decision awarding a noncompensable rating for thoracic spine disability cannot be revisited absent a CUE claim which the Veteran has not raised.  Rudd, 20 Vet. App. at 300.

At the time of the May 2000 decision, VA's rating criteria considered the thoracic (dorsal) and lumbar spines as separate disabilities for rating purposes.  With respect to the dorsal spine, DC 5291 provided a noncompensable rating for slight limitation of dorsal spine motion.  38 C.F.R. § 4.71a, DC 5291 (1999).  A 10 percent rating was warranted for moderate limitation of dorsal spine motion.  Id.

With respect to the lumbar spine, DC 5292 provided for a 10 percent rating for slight limitation of lumbar spine motion.  38 C.F.R. § 4.71a, DC 5292 (1999).  A 20 percent rating was warranted for moderate limitation of lumbar spine motion.  Id.  Additionally, DC 5295 provided a 10 percent warranted for lumbosacral strain with characteristic pain on motion.  38 C.F.R. § 4.71a, DC 5295 (1999).  A 20 percent rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  Id.

The record next reflects that the Veteran filed a claim for an increased rating for lumbosacral sprain in June 2007.  An April 2008 RO rating decision increased the evaluation for lumbar spine disability to 20 percent disabling effective to the date of claim; June 26, 2007.  The Veteran appealed this determination.  A November 2009 RO rating decision awarded a 40 percent rating effective October 27, 2009, noting that the rating accounted for disability of the lumbar and thoracic spines.  

As indicated above, the Veteran believes that he is entitled to a 40 percent rating effective to the date of his discharge from service or, alternatively, to the date of claim on June 26, 2007.

As addressed above, the RO's May 2000 rating decision which awarded a noncompensable rating for thoracic spine disability is final and not subject to revision.  Absent a CUE claim not raised, there is simply no basis to relitigate the facts of this case to extend a disability rating back to the date of discharge from service.  Thus, the Veteran's theory of entitlement to an effective date back to his date of discharge from service must be denied for lacking legal merit.

With respect to the claim for increased compensation received on June 26, 2007, the RO has determined that the criteria for a 40 percent rating were not met until an October 27, 2009 VA examination report demonstrated thoracolumbar spine motion of less than 30 degrees.  

In assigning a 40 percent rating effective October 27, 2009, the RO assigned a "staged" rating.  That is, the RO determined that a distinct increase in disability was established during the rating period which warranted separate ratings for separate periods of time based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Thus, the immediate issue for consideration is whether it is factually ascertainable that the level of disability demonstrated on the October 27, 2009 VA examination report had been present at the time of filing of claim.  

The relevant evidence of record includes a May 2007 VA clinical visitation wherein the Veteran reported increased lower back pain symptoms for several months.  He described having 5/10 pain with spasms at night, but denied neurologic deficits.  No specific range of motion findings were noted at that time.  An X-ray examination demonstrated bilateral spondylolysis and grade I spondylolisthesis of L5 with respect to S1.

Overall, the above mentioned VA clinical records do not provide any direct evidence supporting an award greater than 20 percent for thoracolumbar spine disability.  In this respect, they contained no lay or medical evidence of limitation of lumbar spine motion of 30 degrees or less, or ankylosis of the spine.

VA examination in November 2007 included the Veteran's reported diagnoses of degenerative changes of the thoracic spine as well as lumbosacral strain with degenerative changes.  His symptoms included constant pain ranging from 1/10 to 8/10 severity, stiffness, constant tightening and back spasms.  His pain was elicited by physical activity and sleeping and relieved by rest.  He denied weakness or periods of incapacitation.  During times of pain, the Veteran reported an ability to function without medication.  Physical examination of the thoracolumbar spine demonstrated flexion from 0 to 80 degrees with pain beginning at 35 degrees, extension to 15 degrees with pain beginning at 10 degrees, right lateral flexion to 25 degrees with pain beginning at 20 degrees, left lateral flexion to 20 degrees with pain beginning at 15 degrees, right rotation to 30 degrees with pain beginning at 20 degrees and left rotation with pain beginning at 25 degrees.  The examiner specifically found that joint function of the thoracolumbar spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  There was no ankylosis.  The examiner further found no evidence of motor weakness, but there was neurologic deficit of the left upper extremity related to the cervical spine and dorsal scapular nerve.  

Following examination, the examiner offered diagnoses of degenerative changes of the thoracic spine which had resolved, and lumbosacral sprain with degenerative disc disease of the lumbar spine manifested by low back pain, stiffness, and lumbar tenderness.

Overall, the November 2007 VA examination report provides evidence against this claim, as it reflects lumbar spine flexion limited to 80 degrees absent ankylosis.

The Board also observes that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

On review of the record, the Board finds that the Veteran credibly reported in November 2007 low back symptoms involving constant pain range from 1/10 to 8/10 severity, stiffness, constant tightening and back spasms.  The VA examiner specifically found that the Veteran's pain on motion began at 35 degrees, which is greater than the 30 degree limitation of motion required for a 40 percent schedular rating.  Regardless, the VA examiner found that the Veteran had actual thoracolumbar flexion to 80 degrees without additional limitation of motion due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.

Overall, the Board finds that the Veteran's 20 percent rating for thoracolumbar spine disability awarded June 2007 fully compensates him for his reported symptomatology.  Even with consideration of 38 C.F.R. §§ 4.40 and 4.45, the Board finds no basis for a higher rating still as his range of motion findings fall well short of the necessary finding of forward flexion limited to 30 degrees or less, or ankylosis.  Notably, the Veteran did not describe functional limitation of motion to 30 degrees or less, and his current recollections of a greater level of disability are not consistent with the clinical findings of record.  

Overall, the Board finds that the objective clinical findings by VA physicians greatly outweigh the Veteran's contentions, as these examiners have greater expertise and training than the Veteran in evaluating his type of thoracolumbar spine disability.

In his NOD filed in June 2008, the Veteran did not provide any reasons for his disagreement with the award of a 20 percent rating for thoracolumbar spine disability.  Clearly, the Veteran did not describe forward flexion of thoracolumbar spine motion of 30 degrees or less, or ankylosis.

A July 2009 MRI examination was interpreted as showing multilevel degenerative disc disease most notable at L5-S1 where a large posterior diffuse disc bulge was complicated by a huge central protrusion component causing mild mass effect on the adjacent thecal sac.  It was further noted that facet joint arthropathy and the disc bulge were contributing to bilateral moderate neural foraminal stenosis.

Overall, the July 2009 MRI examination report does not provide evidence supporting this claim as it does not address range of motion findings.

In his VA Form 9 filing received in August 2009, the Veteran reported a progressive worsening of low back pain to the severe level requiring Pain Clinic evaluations.  He had been prescribed a TENS unit which provided no relief.  Surgery was being contemplated.  Additionally, he was experiencing numbness of both legs and experiencing erectile dysfunction.

An August 2009 email communication from the Veteran including his report of being seen at the VA pain clinic on August 7, 2009 for progressive worsening of low back pain.  He reported that his low back disability, in combination with his left shoulder disability, had rendered him unemployable. 

Overall, the Veteran's August 2009 communications provide some support to the claim to the extent that he credibly describes an overall worsening of his lumbar spine pain.  However, these communications have limited value as the Veteran did not describe forward flexion of thoracolumbar spine motion of 30 degrees or less, or ankylosis.

An August 7, 2009 VA physical medicine and rehabilitation consultation noted the Veteran's report of 4/10 low back pain which was intermittent and non-radiating in nature.  Pain was increased with activities such as walking, bending and stooping.  He described pain symptoms which were getting progressively worse.  His prescriptions of Tramadol and Flexeril helped but caused side effects.  A TENS unit provided no relief.  Examination noted lumbar straightening without redness, swelling or deformity.  There was mild lumbar paraspinal tenderness.  Range of motion (ROM) was described as "normal, painful."  Strength and sensation were also normal.  An August 14, 2009 VA telephone encounter note included the Veteran's report that his back pain was stable.

Overall, the August 2009 VA clinic record provides evidence against this claim, as it records "normal" thoracolumbar spine motion which is not consistent with a finding of forward flexion of 30 degrees or less, or ankylosis.

A statement from the Veteran's spouse, dated August 2009, described the Veteran as undergoing a noticeable decline in his health due to constant back and shoulder pain with leg numbness.  He had tried treatments such as heating pad, sleeping on the floor, and sleeping upright in a chair which did not relieve his symptoms.  She described the Veteran as being in agonizing pain requiring pain medications that gave him nightmares, and interfered with his ability to function during the day.  The Veteran was further described as having decreased mobility and strained intimate relations due to his back pain.  She believed that such symptoms were responsible for the Veteran's unemployment.

Overall, the spousal statement received in August 2009 provides some support to the claim to the extent that she credibly describes an overall worsening of the Veteran's lumbar spine pain which was affecting his daily functioning.  However, this communication has limited probative value as the Veteran's spouse did not describe the Veteran's thoracolumbar spine as demonstrating forward flexion of thoracolumbar spine motion of 30 degrees or less, or ankylosis.

The Veteran was afforded VA examination in September 2009.  At that time, the Veteran described "moderate" pain symptoms exacerbated by physical activity and stress.  At the time of pain, he could function with medication.  During flare-ups, the Veteran experienced limitation of motion which he described as being unable to bend to touch his toes.  He further reported symptoms of stiffness, spasms, weakness, decreased motion, paresthesia and numbness.  He denied fatigue or periods of incapacitation.  He was able to walk 50 yards in approximately 4 minutes.  The Veteran additionally reported erectile dysfunction.  He described his overall functional impairment of being unable to stand for prolonged periods, walking long or short distances without pain, being unable to run, and difficulty in bending to tie his shoes.

On examination, the Veteran's thoracolumbar spine demonstrated flexion from 0 to 80 degrees with pain beginning at 70 degrees, extension to 30 degrees with pain beginning at 25 degrees, bilateral lateral flexion to 30 degrees with pain beginning at 25 degrees, and bilateral rotation to 30 degrees with pain beginning at 25 degrees.  On repetitive testing, the thoracolumbar spine demonstrated flexion from 80 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees and bilateral rotation to 30 degrees.  The examiner specifically found that joint function of the thoracolumbar spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

The examiner further found that the thoracolumbar spine demonstrated no evidence of radiating pain on movement.  Muscle spasm was present, described as muscle spasm at para-vertebra, which did not produce an abnormal gait.  There was also guarding of movement which did not produce an abnormal gait or abnormal spinal contour.  The examination did not reveal any weakness with the muscle tone with musculature being normal.  There was no ankylosis.  The examiner further found positive straight leg raise tests, but no abnormal neurologic or motor abnormality of the lower extremities.  Overall, the VA examiner offered diagnoses of lumbosacral sprain and degenerative disc disease of the lumbar spine with objective evidence of decreased range of motion and tenderness with movement.

Overall, the September 2009 VA examination report provides evidence against this claim, as it reflects lumbar spine flexion limited to 80 degrees absent ankylosis.  

Furthermore, the Board finds that the Veteran credibly reported symptoms pain, stiffness, spasms, weakness, decreased motion, paresthesia and numbness.  He specifically described limitation of motion as being unable to bend to touch his toes, and having difficulty with tying his shoes.  Notably, this description in and of itself does not suggest functional limitation of spinal motion to 30 degrees or less, or ankylosis.  

In any event, the September 2009 VA examiner specifically tested the Veteran's thoracolumbar spine for functional limitations on repetitive testing which demonstrated flexion from 80 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees and bilateral rotation to 30 degrees.  Additionally, the examiner specifically found that joint function of the thoracolumbar spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

Thus, even with consideration of 38 C.F.R. §§ 4.40 and 4.45, the September 2009 VA examination report demonstrated that the Veteran's lumbar spine motion was significantly greater than forward flexion limited to 30 degrees or less even when considering functional impairment on use.  The Veteran's own self-description of limited motion falls well short of this criteria.  Overall, the Board finds that the objective clinical findings by the September 2009 VA physician greatly outweighs the Veteran's contentions, as this examiner used a goniometer to more accurately measure the Veteran's actual range of thoracolumbar spine motion.

Finally, the record includes an October 27, 2009 VA examination report wherein range of motion findings demonstrated forward flexion to 25 degrees.  Based upon this finding, the RO awarded a 40 percent rating for forward flexion limited to less than 40 degrees effective to the date of this examination.  

On review of the record, the Board finds that the clinical findings supporting the 40 percent evaluation were first demonstrated by VA examination in October 27, 2009, and that it is not factually ascertainable that such symptomatology existed prior to this time warranting an earlier effective date of award.

In particular, as described above, the record contained clinical findings in November 2007, August 2009 and September 2009 which described the Veteran's limitation of motion as either normal or limited to 80 degrees.  Thus, the overwhelming medical evidence demonstrates that the Veteran's thoracolumbar spine demonstrated motion much greater than 30 degrees even when considering the effects of functional impairment on use pursuant to 38 C.F.R. §§ 4.40 and 4.45.

The Board has also considered the lay evidence in this case, including the description of disability by the Veteran and his spouse.  As of September 2009, the lay evidence failed to describe thoracolumbar spine flexion limited to 30 degrees or less, or ankylosis.  Notably, at the October 2009 examination, the Veteran reported having been prescribed bed rest for 14 days in July 2009 due to lumbar spine disability.  This allegation is not supported by the record, and directly conflicts with the Veteran's September 2009 statement wherein he reported that his thoracolumbar spine disability "has not resulted in any incapacitation."  Thus, the Veteran's statements made to the VA examiner in September 2009 lack some semblance of credibility, and the Board places greater probative weight to his report of symptomatology to VA examiners in November 2007, August 2009 and September 2009.

In short, the Board finds that the credible lay and medical evidence in this case does not demonstrate that the Veteran met the criteria for a 40 percent rating for thoracolumbar spine disability for any time prior to October 27, 2009.  The statements of the Veteran and his spouse have been considered, but the Board finds that these statements are outweighed by the objective findings of VA physicians who have more accurately measured thoracolumbar spine motion with use of a goniometer.  As the preponderance is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107.  The claim, therefore, is denied.



The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim involving an earlier effective date of award for right shoulder scar, the Veteran filed a claim for an increased rating for right shoulder scar in February 2010.  The RO did not provide adequate preadjudicatory VCAA notice on the increased rating claim.  However, this notice error was not prejudicial.  In this respect, the RO assigned a 10 percent rating for painful right shoulder scar granting the disability rating sought by the Veteran.  The Veteran has limited his appeal to the issue of establishing an effective date of award which, on the facts of this case, involves a retroactive review of the evidence of record prior to October 27, 2009.

As held above, the Veteran's claim for an earlier effective date of award for right shoulder scar is largely denied as a matter of law.  In this respect, there is no factual dispute raised regarding when claims have been raised and/or finally adjudicated.  Furthermore, the Veteran's allegations that his right scar symptoms had been present since surgery in 2004, if deemed true, requires a denial of the claim as a matter of law as it would demonstrate that an increased severity of symptoms did not manifest within the year prior to filing a claim for an increase.

With respect to the claims involving an earlier effective date of award of a 40 percent rating for thoracolumbar spine disability, the Veteran's appeal essentially stems from a June 2007 application for an increased rating for thoracolumbar spine disability.  A preadjudicatory RO letter dated November 2007 fully satisfied the generic type of notice required in increased rating claims.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this respect, the Veteran was notified of the types of evidence deemed necessary to substantiate a worsening of his condition and disablement caused by his condition, the relative duties upon himself and VA in developing his claim, how VA determines disability ratings, and how VA determines the effective date.

VA has a duty to assist a claimant in the development of the claims.  This duty includes assisting the claimant in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the Veteran's STRs and all relevant VA clinical records pertinent to the time periods at issue.  There no outstanding requests to obtain any additional VA records, or any private medical records for which the Veteran has identified and authorized VA to obtain on his behalf that are relevant to the limited issues being decided on appeal.  

The Veteran recently reported filing a claim for disability benefits with the Social Security Administration.  As addressed above, the Veteran seeks additional VA compensation for time periods essentially prior to October 27, 2009.  This requires a review of the evidentiary record existing prior to October 27, 2009, and the SSA records generated after this time period are not relevant to the issues at hand.  As such, the Board finds that it may proceed with these issues without obtaining SSA disability claim records.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (defining VA's duty to obtain only records from the SSA "that are relevant to the veteran's claim").

Additionally, the Board finds that sufficient medical evidence is of record to decide the claims.  Again, the Board reiterates that the claims decided on appeal essentially require a retroactive review of the evidence of record to determine whether an earlier effective date of award is justified.  The records contemporaneous in time to the factual disputes in question are adequate to make this determination.

Overall, the Board finds that the evidence of record is sufficient to decide the claims being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating these claims.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

ORDER

The claim of entitlement to an effective date earlier than October 27, 2009 for the award of a 10 percent rating for right shoulder scar is denied.

The claim of entitlement to a rating greater than 20 percent for service-connected thoracolumbar spine disability for the time period from June 26, 2007 to October 26, 2009 is denied.

The claim of entitlement to an effective date to July 28, 1999 for a compensable rating for thoracic spine disability is denied.


REMAND

As noted above, the Veteran has initiated an appeal on the issues of entitlement to an effective date earlier than August 17, 2009 for the award of service connection for erectile dysfunction, and entitlement to an effective date earlier than August 17, 2009 for the award of SMC based on loss of use of a creative organ.  

At this time, the Board cannot determine from the record whether the Veteran has withdrawn these claims as reported by the RO.  As such, the RO must issue the Veteran an SOC on these issues unless it receives explicit, written withdrawal instructions from the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999) (the filing of an NOD initiates appellate review which requires VA to furnish the claimant an SOC).

If the Veteran does not wish to pursue these earlier effective date issues, he is requested to inform the RO of his determination in writing.

With respect to the TDIU claim, the Board finds that further development is warranted.  Entitlement to TDIU is predicated upon an inability to secure and follow "substantially gainful employment."  38 C.F.R. § 4.16(a).  For purposes of 38 C.F.R. § 4.16(a), marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.  Consideration shall be given in all claims to the nature of the employment and the reasons for termination.  Id.

In Faust v. West, 13 Vet. App. 342, 355-56 (2000), the Court held that "substantially gainful employment" for TDIU purposes is met where the annual earned income exceeds the poverty threshold for "one person," irrespective of the number of hours or days actually worked and without regard to any prior income history.

The Board further notes that VA's General Counsel has determined that, in certain circumstances, 38 C.F.R. § 4.16 authorizes the assignment of a TDIU rating based upon a veteran's temporary (i.e., non-permanent) inability to follow a substantially gainful occupation.  VAOPGCPREC 5-2005 (Nov. 25, 2005).

The record contains conflicting information regarding the income earned by the Veteran during the appeal period.  In August 2009, the Veteran's employer The Fountainview Center, reported that the Veteran last worked in April 2009 due to an inability to perform heavy lifting and prolonged standing requirements.  He had earned $14,865.09 for the prior year.

In March 2010, the Fountainview Center informed the RO that the Veteran began working full-time at their facility on August 13, 2009.  In August 2010, the Fountainview Center informed the RO that the Veteran's actual hours worked were unknown, but that it was believed that the Veteran was working full-time.

On the other hand, the Veteran alleges no more than part-time employment at Fountainview Center for any time during the appeal period.

Based upon this conflict of information, the Board requires further development of this issue.  The RO should furnish Fountainview Center a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) and specifically request them to provide the number of hours worked, and the amount of income earned, by the Veteran for the years 2007, 2008, 2009, and 2010.

The Board next notes that, at his hearing in November 2010, the Veteran reported having VA surgery scheduled for his service-connected left shoulder in December 2010, and his service-connected lumbar spine in January 2011.  He also reported having filed a recent disability claim with the Social Security Administration.  These clearly relevant records should be obtained prior to any further adjudication.

In light of the scheduled surgeries, the Veteran should also be afforded VA examinations of his left shoulder and thoracolumbar spine following the convalescence period.  This examiner should also be requested to provide opinion as to whether the Veteran's service-connected disabilities prevent him from performing substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  Obtain clinical records of the Veteran's treatment at the Atlanta, Georgia VA Medical Center since August 2009 (including any surgical reports relating to a scheduled left shoulder surgery in December 2010 and a lumbar spine surgery in January 2011).

2.  Obtain the Veteran's Social Security Administration records, including all medical records which formed the basis of any decision rendered.  Efforts to obtain these records should also be documented, and any evidence received in response to this request should be associated with the claims folder.

3.  The RO should furnish Fountainview Center a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) and specifically request them to provide the number of hours worked, and the amount of income earned, by the Veteran for the years 2007, 2008, 2009, and 2010.

4.  Associate with the claims folder a copy of the Veteran's VA Vocational Rehabilitation Benefits folder.

5.  Conduct a Social and Industrial Survey to determine whether the Veteran's education, training, and work experience allows for employment consistent with his service-connected limitations.   The Social and Industrial survey should be completed prior to the Veteran's VA examination(s).

6.  Following the cessation of any convalescence periods pertaining to left shoulder and lumbar spine surgery (if any), schedule the Veteran for appropriate examinations to determine whether his service-connected disabilities render him unable to obtain and maintain substantially gainful employment.

The claims folder must be made available to the VA examiner for review.  Following examination and review of the claims folder, the VA examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected disabilities alone, without reference to any nonservice-connected disabilities, prevent him from maintaining substantially gainful employment?

All findings should be described in detail and all necessary diagnostic testing performed.  A rationale for all opinions should be provided.  The examiner must acknowledge and address the effects of all service-connected disabilities on the Veteran's employability.

7.  Issue the Veteran an SOC with regard to the issues of entitlement to an effective date earlier than August 17, 2009 for the award of service connection for erectile dysfunction and entitlement to an effective date earlier than August 17, 2009 for the award of special monthly compensation based on loss of use of a creative organ.  The Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on these issues.  Thereafter, these issues are to be returned to the Board only if an adequate and timely substantive appeal is filed.

8.  Thereafter, readjudicate the claim of entitlement to TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative (if any) should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


